        Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VICTOR LOPEZ, individually and on behalf
 of all others similarly situated,

                              Plaintiff,                  19 Civ. 9906 (KPF)

                       -v.-                             OPINION AND ORDER

  PEAPOD, LLC,

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Victor Lopez brings this proposed class action against Defendant

Peapod, LLC (“Peapod”), a company that operates as an online grocery store,

alleging violations of Title III of the Americans with Disabilities Act, 42 U.S.C.

§§ 12181-12189 (the “ADA”); the New York State Human Rights Law, N.Y.

Exec. Law §§ 290-297 (the “NYSHRL”); and the New York City Human Rights

Law, N.Y.C. Admin. Code §§ 8-101 to 8-131 (the “NYCHRL”). Specifically,

Plaintiff alleges that Peapod fails to sell accessible gift cards for visually

impaired people. Now before the Court is Peapod’s motion to dismiss the

complaint for lack of standing, pursuant to Federal Rule of Civil Procedure

12(b)(1), and for failure to state a claim on which relief can be granted,

pursuant to Rule 12(b)(6).

      This case is one of a contingent of lawsuits brought by the same

attorneys and a handful of visually impaired plaintiffs against restaurants,

retailers, and other businesses for failing to provide gift cards with Braille or

other auxiliary aids. In nearly every decision issued in this District to have
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 2 of 19




addressed the issue, courts have rejected claims identical to those that Plaintiff

asserts here — whether for lack of standing, see, e.g., Dominguez v. Grand Lux

Café LLC, No. 19 Civ. 10345 (MKV), 2020 WL 3440788, at *4 (S.D.N.Y.

June 22, 2020); for failure to state a claim on which relief can be granted, see,

e.g., Thorne v. Boston Mkt. Corp., 469 F. Supp. 3d 130 (S.D.N.Y. 2020) (“Boston

Market”); or both, see, e.g., Lopez v. W. Elm, Inc., No. 19 Civ. 10079 (ER), 2020

WL 6546214, at *3 (S.D.N.Y. Nov. 6, 2020) (“West Elm”); Dominguez v. Banana

Republic, LLC, — F. Supp. 3d —, No. 19 Civ. 10171 (GHW), 2020 WL 1950496

(S.D.N.Y. Apr. 23, 2020). 1 The Court is persuaded by the well-reasoned

opinions of its sister courts, and accordingly, for the reasons set forth in the

remainder of this Opinion, grants Peapod’s motion to dismiss.

                                     BACKGROUND 2

A.    Factual Background

      Plaintiff “is a visually-impaired and legally blind person who requires

Braille, which is a tactile writing system, to read written material.” (FAC ¶ 2).

Peapod “owns, operates and/or controls the on-line Peapod grocery store that




1     The Second Circuit has not yet addressed the issues raised by Plaintiff’s complaint, but
      heard oral argument on January 13, 2021, in a set of consolidated cases raising issues
      identical to those raised in the instant litigation. Calcano v. Swarovski N. Am., Ltd.,
      No. 20-1552, Dkt. #175 (2d Cir. Jan. 13, 2021).
2     The facts in this Opinion are drawn primarily from Plaintiff’s First Amended Complaint
      (or “FAC” (Dkt. #17)), which is the operative pleading in this case, as well as the website
      Peapod.com, which is incorporated by reference in the FAC (the “Website”). See Atl.
      Recording Corp. v. Project Playlist, Inc., 603 F. Supp. 2d 690, 693 n.3 (S.D.N.Y. 2009).
      For convenience, the Court refers to Peapod’s Memorandum of Law in Support of Its
      Motion to Dismiss as “Def. Br.” (Dkt. #21); Plaintiff’s Memorandum of Law in Opposition
      to the Motion as “Pl. Opp.” (Dkt. #22); and Peapod’s Reply Memorandum of Law in
      Support of Its Motion as “Def. Reply” (Dkt. #23).


                                               2
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 3 of 19




delivers across the United States, including throughout the Southern District

of New York, and in close proximity to Plaintiff[’]s residence.” (Id. at ¶ 29).

Plaintiff alleges that Peapod also “operates and/or controls brick-and-mortar

locations” at which customers can arrange for “in-store pick[-up.]” (Id. at

¶¶ 28-29). Plaintiff specifies that the “brick-and-mortar locations” in question

are Stop & Shop brand supermarkets (“Stop & Shop”). (See, e.g., id. at ¶ 28). 3

Defendant disputes this fact and states that “Peapod operates as an online

grocery store without store locations — all transactions occur online, no gift

card can be used at a Peapod brick-and-mortar store (because Peapod is an

online grocer and has no such stores)[.]” (Def. Br. 19). 4

      Plaintiff resides in New York City, and lives “within close proximity to at

least one of Defendant’s physical [Stop & Shop] locations [where he can] pick



3     In his opposition brief, Plaintiff alleges that Defendant’s “affiliates” include other
      physical grocery stores such as Giant and Martin’s. (Pl. Opp. 3).
4     Plaintiff alleges no facts showing that Peapod controls, directs the functions of,
      manages, or otherwise operates any physical stores. At best, Plaintiff offers the
      conclusory allegation that Peapod “owns, operates and/or controls brick-and-mortar
      locations” because patrons can pick up groceries that they order online from Peapod at
      certain physical locations, which locations Plaintiff specifies are Stop & Shop
      supermarkets. (See FAC ¶¶ 28-29). However, this conclusory allegation is insufficient
      to demonstrate that Defendant — Peapod, LLC — controls Stop & Shop or any other
      grocery stores. (See id. at ¶ 28 (distinguishing between Peapod’s “on-line ... grocery
      stores that deliver[] in [New York] City,” and “brick-and-mortar locations in which
      patrons can ... pick up ... on-line orders ... [such as] [S]top and [S]hop market
      locations”)). Plaintiff confirms this fact by clarifying in his opposition that the “physical
      locations” purportedly maintained by Peapod are in fact grocery stores owned and
      operated by Peapod’s parent company, not by Defendant. (Pl. Opp. 3).
      While Peapod and Stop & Shop may be owned by the same parent company, Plaintiff
      has not pleaded any facts to that effect in his FAC, nor has Plaintiff named any
      purported parent company as a defendant in this litigation. Accordingly, the Court
      need not analyze whether such a connection would be relevant to Plaintiff’s claims here.
      Tellingly, Plaintiff has already brought an identical lawsuit in this District against Stop
      & Shop for failure to offer Braille gift cards, which lawsuit was dismissed with prejudice
      for failure to state a claim. See Lopez v. Stop & Shop Supermarket Co. LLC, No. 19 Civ.
      9913 (JMF), 2020 WL 4194897, at *1-2 (S.D.N.Y. July 21, 2020).


                                                 3
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 4 of 19




up [a Peapod] order, and also is within Peapod[’]s delivery [range] options”

accessible through Peapod’s website. (FAC ¶¶ 26-27). 5 Plaintiff alleges that he

has previously been a customer “at Defendant’s stores on prior occasions.” (Id.

at ¶ 21 (emphasis added)). Presumably, Plaintiff is referring to Stop & Shop

supermarkets, because as noted above, Peapod itself operates no physical

stores. Plaintiff does not allege he has ever made a purchase using Peapod,

visited the Peapod website, or otherwise been a Peapod customer. (See

generally FAC; see also id. at ¶ 21).

      On October 22, 2019, seeking to purchase a gift card from Peapod,

“Plaintiff telephoned Defendant’s customer service office” and “inquired if

Defendant sold store gift cards containing Braille.” (FAC ¶ 16). Plaintiff was

informed by one of Defendant’s employees that Peapod “does not sell store gift

cards containing Braille.” (Id.). According to Plaintiff, he was “not offer[ed] any

alternative auxiliary aids or services ... with respect to Defendant’s gift cards.”

(Id. at ¶ 17). He also alleges that he was otherwise unable to find “accessible

store gift cards because they are not offered by the Defendant.” (Id. at ¶ 18).

      Plaintiff asserts that the lack of accessible gift cards means he “cannot

independently access the information contained thereon in order [to] use the


5     For the limited purpose of assessing whether Peapod owns or operates physical stores
      and/or offers delivery, the Court inspected the Website. The Website is incorporated by
      reference in the FAC (see FAC ¶¶ 21, 27-28; see also Pl. Opp., Ex. F (establishing that
      Defendant is the owner and operator of www.peapod.com)), and thus is properly before
      the Court on a motion to dismiss. See Atl. Recording Corp., 603 F. Supp. 2d at 693 n.3
      (holding that court may consider website on a motion to dismiss when the complaint
      incorporates it by reference (citations omitted)); cf. Del-Orden v. Bonobos, Inc., No. 17
      Civ. 2744 (PAE), 2017 WL 6547902, at *12 n.3 (S.D.N.Y. Dec. 20, 2017) (considering the
      website at issue “in its present configuration” when resolving a defendant’s motion to
      dismiss ADA claims on mootness grounds).


                                              4
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 5 of 19




card like a sighted person.” (FAC ¶ 5). For instance, he “cannot ascertain

information about the gift card, like the balance, the gift card’s terms and

conditions of use, or even be able to distinguish Defendant’s branded gift cards

from others in the same manner as non-blind persons.” (Id. at ¶ 20). As a

result, Plaintiff alleges that he cannot independently use one of Peapod’s gift

cards to make a purchase in-store, on the phone with a customer service

agent, or through its website. (Id. at ¶¶ 6-7). Plaintiff asserts that he will

purchase at least one gift card from Peapod as soon as accessible ones are

offered for sale, and plans to “utilize it at Defendant’s grocery stores.” (See id.

¶ 21). Again, Plaintiff is presumably referring to a Stop & Shop supermarket,

as Peapod maintains no physical stores, and only offers groceries for sale

online for home delivery or for pickup at the physical store of an affiliate, such

as Stop & Shop. (See id. at ¶¶ 28-29; Pl. Opp. 3). Plaintiff does not allege that

he intends to use a Peapod gift card to order groceries online through Peapod’s

website or via any other methods. (See generally FAC).

B.    Procedural Background

      Plaintiff initiated the instant action by filing his first complaint on

October 25, 2019. (Dkt. #1). Peapod submitted a pre-motion letter seeking to

file a motion to dismiss on January 27, 2020 (Dkt. #14), and Plaintiff filed a

letter in opposition on February 4, 2020 (Dkt. #16). The parties appeared for a

pre-motion conference on February 18, 2020, at which conference Plaintiff

sought leave to file an amended complaint to address the deficiencies raised by

Peapod. (Dkt. #18 (transcript); see also Minute Entry for February 18, 2020).



                                          5
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 6 of 19




The Court granted Plaintiff’s request and set a briefing schedule for Plaintiff to

file an amended complaint and for Peapod’s anticipated motion to dismiss.

(Dkt. #18 (transcript)). Plaintiff filed the FAC on February 24, 2020. (Dkt.

#17). Peapod filed its motion to dismiss and supporting papers on March 30,

2020 (Dkt. #20-21); Plaintiff filed his brief in opposition on April 20, 2020 (Dkt.

#22); and Peapod filed its reply on May 15, 2020 (Dkt. #23).

                                  DISCUSSION

A.    Applicable Law

      1.    Motions to Dismiss Under Federal Rule of Civil Procedure
            12(b)(1)

      “When presented with a motion under Rule 12(b)(1) to dismiss for lack of

subject matter jurisdiction and Rule 12(b)(6) to dismiss for failure to state a

claim upon which relief can be granted, the Court must first analyze the Rule

12(b)(1) motion to determine whether the Court has subject matter jurisdiction

necessary to consider the merits of the action.” Wong v. CKX, Inc., 890

F. Supp. 2d 411, 414-15 (S.D.N.Y. 2012). It does so here.

      “‘[A] district court may properly dismiss a case for lack of subject matter

jurisdiction under Rule 12(b)(1) if it lacks the statutory or constitutional power

to adjudicate it.’” Pulse Creations, Inc. v. Vesture Grp., Inc., 154 F. Supp. 3d 48,

52-53 (S.D.N.Y. 2015) (alteration in Pulse Creations) (quoting Aurecchione v.

Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005)). “In resolving a

Rule 12(b)(1) motion to dismiss, ‘[t]he court must take all facts alleged in the

complaint as true and draw all reasonable inferences in favor of [the] plaintiff,

but jurisdiction must be shown affirmatively, and that showing [may] not [be]


                                         6
        Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 7 of 19




made by drawing from the pleadings inferences favorable to the party asserting

it.’” Martinez v. Riverbay Corp., No. 16 Civ. 547 (KPF), 2016 WL 5818594, at *3

(S.D.N.Y. Oct. 4, 2016) (alterations in Martinez) (quoting Morrison v. Nat’l Austl.

Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008)). Thus, Plaintiff “‘has the burden

of proving by a preponderance of the evidence that [subject matter jurisdiction]

exists.’” Pulse Creations, 154 F. Supp. 3d at 53 (quoting Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000)).

      2.     Motions to Dismiss Under Federal Rule of Civil Procedure
             12(b)(6)

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” (internal quotation marks

omitted)). A plaintiff is entitled to relief if he alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks omitted) (citing Twombly,

550 U.S. at 570)).

                                           7
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 8 of 19




      That said, a court is not bound to accept “conclusory allegations or legal

conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517

F.3d 140, 149 (2d Cir. 2008) (internal quotation marks omitted); see also

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must accept

as true all of the allegations contained in a complaint, that tenet is inapplicable

to legal conclusions, and threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” (internal

quotation marks omitted) (quoting Iqbal, 556 U.S. at 678)). Moreover, “[w]here

a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability,

it ‘stops short of the line between possibility and plausibility of entitlement to

relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

B.    Analysis

      1.     Plaintiff Lacks Standing

      Article III of the Constitution limits federal courts’ jurisdiction to “cases”

and “controversies.” U.S. Const., art. III, § 2, cl. 1. “The doctrine of standing

gives meaning to these constitutional limits by ‘identify[ing] those disputes

which are appropriately resolved through the judicial process.’” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 156 (2014) (alteration in original)

(quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). In actions

brought under the ADA, the Second Circuit has “found standing (and therefore

an injury in fact),” Kreisler v. Second Ave. Diner Corp., 731 F.3d 184, 187 (2d

Cir. 2013) (per curiam), where a plaintiff “[i] alleges past injury under the ADA,

[ii] shows that it is reasonable to infer from his or her complaint that the



                                          8
        Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 9 of 19




discriminatory treatment will continue, and [iii] shows that it is reasonable to

infer that he or she ‘intend[s] to return to [the public accommodation].’” Harty

v. Greenwich Hosp. Grp., LLC, 536 F. App’x 154, 154-55 (2d Cir. 2013)

(summary order) (alterations in Harty) (quoting Kreisler, 731 F.3d at 187-88).

      Here, Plaintiff plausibly alleges the first two elements of standing under

the ADA. First, courts in this District have found allegations similar to

Plaintiff’s — that he called the defendant’s customer service office to inquire

about purchasing a Braille gift card and was told that the defendant did not

sell Braille gift cards and was not offered any other auxiliary aid (FAC ¶ 16) —

adequate to establish injury in fact. See, e.g., Mendez v. Outback Steakhouse of

Fla., LLC, No. 19 Civ. 9858 (JPO), 2020 WL 4273820, at *2 (S.D.N.Y. July 23,

2020); Boston Market, 469 F. Supp. 3d at 136. Second, Plaintiff alleges that

Peapod does not plan to start selling Braille gift cards (FAC ¶ 15), which courts

in this District have found adequate to satisfy the second element. See, e.g.,

West Elm, 2020 WL 6546214, at *2; Banana Republic, 2020 WL 1950496, at *5.

      However, Plaintiff fails to plead sufficiently specific facts to satisfy the

third element, an intent to return. This element entails a “highly fact-sensitive

inquiry” that considers “the proximity of the defendant’s services, programs, or

activities to the plaintiff’s home and the frequency of the plaintiff’s past visits”

and “other factors relevant to the calculation of the plaintiff’s intent to return

such as occupation or demonstrated travel habits.” Bernstein v. City of New

York, 621 F. App’x 56, 59 (2d Cir. 2015) (summary order).




                                           9
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 10 of 19




      Courts in this Circuit have declined to find standing where plaintiffs

pleaded similar, or even more thorough, allegations than those advanced by

Plaintiff here. Of note, Plaintiff fails even to plead that he has been a Peapod

customer before; after all, Peapod maintains no physical stores and Plaintiff

fails to allege that he has ever used Peapod to purchase groceries, either for

delivery or for pickup at a physical store. (See generally FAC; see also id. at

¶ 21 (alleging only that Plaintiff had been “a customer at Defendant’s stores on

prior occasions” (emphasis added)). And even if Plaintiff had adequately

pleaded that he had been a Peapod customer in the past, he does not allege

that he has any plans to use Peapod in the future. At best, he alleges that he

“intends to immediately purchase at least one gift card from the Defendant as

soon as the Defendant sells store gift cards that are accessible to the blind and

utilize it at Defendant’s grocery stores.” (Id. (emphasis added)). But this fails to

establish intent to return, because as explained above, Peapod has no physical

stores. Courts in this District have declined to find an intent to return even

when a plaintiff pleads that they had visited a defendant’s store before and will

do so again in the future. See, e.g., Dominguez v. Athleta LLC, No. 19 Civ.

10168 (GBD), 2021 WL 918314, at *1 (S.D.N.Y. Mar. 10, 2021) (holding no

intent to return despite plaintiff’s assertion that: (i) he had been a customer of

defendant’s stores on prior occasions, (ii) there were many of those stores

located around New York, (iii) he lived near at least one of those stores, and

(iv) he intended to return to defendant’s stores in the future); Lopez v. Arby’s

Franchisor, LLC, No. 19 Civ. 10074 (VSB), 2021 WL 878735, at *1 (S.D.N.Y.


                                          10
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 11 of 19




Mar. 8, 2021) (same); West Elm, 2020 WL 6546214, at *2 (same); Banana

Republic, 2020 WL 1950496, at *4 (same).

      Although several courts in this Circuit have held that plaintiffs bringing

similar claims had standing to pursue their claims, those cases are

distinguishable, as the allegations in those complaints more plausibly alleged

an intent to return. For example, following Judge Schofield’s decision in

Dominguez v. Taco Bell Corp., — F. Supp. 3d —, No. 19 Civ. 10172 (LGS), 2020

WL 3263258, at *2 (S.D.N.Y. June 17, 2020), courts in this District have found

an intent to return where the plaintiff:

            alleges that he has been a customer at Defendant’s
            [business] on prior occasions, resides in close proximity
            to several of the Defendant’s [business] locations, and
            intends to purchase at least one store gift card from the
            Defendant as soon as the Defendant sells store gift
            cards that are accessible to the blind and utilize it at
            Defendant’s [business].

Delacruz v. Ruby Tuesday, Inc., No. 19 Civ. 10319 (KMW), 2020 WL 5440576,

at *3 (S.D.N.Y. Sept. 8, 2020) (internal citations omitted). Specifically, these

courts have found this reasoning applicable where the “nature of [defendant’s]

business” denotes its “broader appeal and [the] accessibility of its products”

when compared to defendants selling less broadly appealing products, such as

the specialty clothing sold by Banana Republic. Taco Bell, 2020 WL 3263258,

at *3 (citing Banana Republic, 2020 WL 1950496, at *4); see also, e.g., Ruby

Tuesday, 2020 WL 5440576, at *3; Outback Steakhouse, 2020 WL 4273820,

at *2; Boston Market, 2020 WL 3504178, at *4. But here, as explained supra,

Plaintiff does not even allege that he has been a Peapod customer on any prior



                                           11
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 12 of 19




occasion, nor does he allege that he has any plans to purchase goods from

Peapod’s online grocery store in the future. Rather, at best, Plaintiff has

alleged that he has visited a Stop & Shop supermarket and has been a Stop &

Shop customer, and plausibly alleges an intent to once again patronize a Stop

& Shop grocery store. (FAC ¶¶ 27-28). Accord Lopez v. Stop & Shop

Supermarket Co., LLC, No. 19 Civ. 9913 (JMF), 2020 WL 4194897, at *1

(S.D.N.Y. July 21, 2020) (citing Boston Market, 2020 WL 3504178, at *3-4)

(finding such allegations adequate to establish standing vis-à-vis Stop & Shop).

In sum, Plaintiff’s allegations are precisely the sort of “generic, conclusory

statements” that fail to satisfy the burden for standing. Banana Republic, 2020

WL 1950496, at *4. 6

      2.     Plaintiff Fails to State a Claim on Which Relief Can Be Granted

      Even if Plaintiff had standing to assert his claims, dismissal would still

be warranted because Plaintiff fails to state a claim for relief under the ADA.

Title III of the ADA provides that “[n]o individual shall be discriminated against

on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations of any place of public

accommodation.” 42 U.S.C. § 12182(a). Discrimination is defined as, inter


6     Plaintiff does allege that he has patronized Defendant’s physical stores before and
      intends to do so again. (See FAC ¶ 21). As noted supra, Peapod operates an online
      grocery store and Plaintiff’s FAC fails to establish that it has ownership or control over
      any of its affiliates’ physical locations, and this conclusion is bolstered by Peapod’s
      website and the arguments advanced in Plaintiff’s opposition brief. Nevertheless, even
      taking Plaintiff’s allegations as true — i.e., that patronizing a Stop & Shop supermarket
      is equivalent to patronizing Peapod — as discussed in greater detail infra, Plaintiff fails
      to state a claim on which relief can be granted under the ADA. Accordingly, the Court
      dismisses Plaintiff’s FAC regardless of whether Peapod owns, operates, or manages
      physical grocery stores.


                                                12
         Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 13 of 19




alia, “a failure to take such steps as may be necessary to ensure that no

individual with a disability is excluded, denied services, segregated, or

otherwise treated differently ... because of the absence of auxiliary aids and

services,” as well as “a failure to remove architectural barriers ... in existing

facilities ... where such removal is readily achievable.” Id. § 12182(b)(2)(A)(iii)-

(iv). To state a claim under Title III, a plaintiff must establish that: (i) he is

disabled within the meaning of the ADA; (ii) the defendant owns, leases, or

operates a place of public accommodation; and (iii) the defendant discriminated

against him by denying him a full and equal opportunity to enjoy the services

defendant provides. Camarillo v. Carrols Corp., 518 F.3d 153, 156 (2d Cir.

2008).

      Plaintiff advances three primary arguments to establish that Peapod’s

failure to sell accessible gift cards violates the ADA: (i) gift cards are a public

accommodation (Pl. Opp. 19-20); (ii) gift cards are not goods, and instead are

more akin to cash (id. at 13-16); and (iii) Peapod’s failure to offer accessible gift

cards is a failure to provide auxiliary aids as required by the ADA in places of

public accommodation (id. at 22-24). Peapod responds that it is not required

to offer accessible gift cards under the ADA for myriad reasons, including that

gift cards are goods, that Peapod is not a place of public accommodation, and

that Plaintiff failed to make an adequate inquiry into whether Peapod offers

sufficient auxiliary aids. (See Def. Br. 5-19; Def. Reply 1-9)

      The Court does not write on a blank slate with respect to any one of

these arguments. Indeed, more than two dozen opinions from courts in this


                                           13
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 14 of 19




District have addressed these same questions, analyzing essentially identical

complaints, and have nearly unanimously rejected Plaintiff’s arguments.

“Under the circumstances, the Court feels no need to spill much new ink on

[these] issues.” Stop & Shop Supermarket, 2020 WL 4194897, at *1.

      First, Plaintiff argues that the Court should — “like websites” — deem gift

cards themselves a “place of public accommodation.” (Pl. Opp. 20). The Court

declines the invitation. The ADA “enumerates 12 categories of ‘private entities’

that ‘are considered public accommodations,’” Lopez v. Jet Blue Airways, 662

F.3d 593, 599 (2d Cir. 2011) (quoting 42 U.S.C. § 12181(7)(A)-(L)), and none of

the enumerated categories “even remotely resembles a gift card,” Taco Bell,

2020 WL 3263258, at *5; see also Arby’s Franchisor, 2021 WL 878735, at *5;

Boston Market, 469 F. Supp. 3d at 139-41. “[A]lthough places of public

accommodation need not be physical spaces, gift cards are not ‘places’ ... where

goods are offered to customers. Rather, the gift cards themselves are the good

offered to customers.” Outback Steakhouse, 2020 WL 4273820, at *1 (citing

Banana Republic, 2020 WL 1950496, at *7). Thus, Plaintiff fails to establish

that gift cards are places of public accommodation. 7

      Second, a gift card is a good, not “an optional financial service providing

an alternative method of payment,” or a “cash like service.” (Pl. Opp. 12, 14).

“Gift cards are plainly the type of goods a business normally offers that need


7     Peapod further argues that because Peapod maintains no physical stores, and only
      operates a website, it is not a place of public accommodation to which the ADA applies.
      (See Def. Br. 17-19; Def. Reply 8-9). Because, as discussed herein, the Court agrees
      with sister courts in this District that Defendant would not be required to offer
      accessible gift cards under the ADA even if it were a place of public accommodation, the
      Court need not address this issue.


                                              14
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 15 of 19




not be made accessible pursuant to Title III.” Banana Republic, 2020 WL

1950496, at *6; see also, e.g., Boston Market, 469 F. Supp. 3d at 143 (“[G]ift

cards are goods sold by a public accommodation under the ADA[.]”); Taco Bell,

2020 WL 3263258, at *4 (“Plaintiff’s discrimination claim fails because

[Defendant]’s gift cards are goods — inventory that [Defendant] sells.”). The

ADA, by its terms and implementing regulations, see 28 C.F.R. § 36.307(a)-(c),

does not require that goods be sold in accessible form, let alone in the form

demanded by Plaintiff or any particular customer, see Boston Market, 469

F. Supp. 3d at 143-44. The Court is persuaded by the near-unanimous

consensus among its sister courts that gift cards are goods, and accordingly

determines that Peapod “is not required to provide Braille or otherwise

accessible gift cards,” even if it is a place of public accommodation. Arby’s

Franchisor, 2021 WL 878735, at *6. 8

      Third, Plaintiff argues that he “has plausibly pled that the lack of

sufficient auxiliary aids regarding Defendant’s gift cards amounted to a denial

of the full and equal enjoyment of services Defendant otherwise provides to the

public.” (Pl. Opp. 22). On this point, the Court agrees with Judge Abrams’s

analysis of this issue, addressing identical allegations. Compare Boston

Market, 469 F. Supp. 3d at 146, with FAC ¶¶ 16-19. Like the plaintiff in



8     Plaintiff also argues that gift cards are a “service,” not a “good,” because they “enhance
      [the] customer experience provided by [Peapod].” (Pl. Opp. 20). But as other courts in
      this District have already demonstrated, the ADA “does not require provision of different
      goods or services, just nondiscriminatory enjoyment of those that are provided.”
      Dominguez v. Taco Bell Corp., — F. Supp. 3d —, No. 19 Civ. 10172 (LGS), 2020 WL
      3263258, at *1 (S.D.N.Y. June 17, 2020) (emphasis added) (quoting Weyer v. Twentieth
      Century Fox Film Corp., 198 F.3d 1104, 1115 (9th Cir. 2000)).


                                               15
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 16 of 19




Boston Market, Plaintiff here asserts that he “telephoned Defendant’s customer

service office in an attempt to purchase a store gift card from the Defendant

and inquired if Defendant sold store gift cards containing Braille” and was

“informed ... that Defendant does not sell store gift cards containing Braille.”

(FAC ¶ 16). He also alleges that Defendant’s employee did not “offer any

alternative auxiliary aids or services to the Plaintiff with respect to Defendant’s

gift card.” (Id. at ¶ 17). Based on that conversation, and the fact that he could

not elsewhere “locate accessible store gift cards to purchase,” Plaintiff alleges

that “[u]pon information and belief, Defendant does not offer auxiliary aids with

respect to gift cards.” (Id. at ¶¶ 18-19). Such statements are inadequate to

plausibly allege that Plaintiff made the necessary inquiry into whether Peapod

provides other auxiliary aids besides Braille gift cards, and so he cannot

establish that Peapod “fails to offer appropriate” or sufficient “auxiliary aids or

services to assist visually impaired people in using its gift cards.” Boston

Market, 469 F. Supp. 3d at 147; accord Outback Steakhouse, 2020 WL

4273820, at *4 (dismissing complaint because plaintiff “pleads only one

occasion when she attempted to purchase” a Braille gift card and “did not ask

[about any] other auxiliary aid or service[s]”); Taco Bell, 2020 WL 3263258, at

*6 (same); Banana Republic, 2020 WL 1950496, at *11 (“[Plaintiff] knows

nothing about the range of auxiliary aids and services [defendant] offers the

visually impaired. [Plaintiff] asked only about Braille gift cards and learned

only that [defendant] does not sell accessible gift cards.”). In sum, as the

overwhelming majority of courts in this District have concluded, the ADA does


                                          16
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 17 of 19




not require that businesses offer Braille gift cards, and therefore Plaintiff has

failed to state a claim on which relief can be granted.

      3.     The Court Declines to Exercise Supplemental Jurisdiction

      Because Plaintiff’s federal claims are dismissed, the Court declines

supplemental jurisdiction over his remaining state and city claims. See 28

U.S.C. § 1367(c)(3). The Supreme Court has instructed that “in the usual case

in which all federal-law claims are eliminated before trial, the balance of factors

to be considered ... will point toward declining to exercise jurisdiction over the

remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

n.7 (1988). Thus, pursuant to § 1367(c)(3), the Court declines jurisdiction over

Plaintiff’s NYSHRL and NYCHRL claims.

      4.     Leave to Amend Is Denied

      Although leave to amend should be freely given “when justice so

requires,” Fed. R. Civ. P. 15(a)(2), it is “within the sound discretion of the

district court to grant or deny leave to amend,” McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 200 (2d Cir. 2007). “[I]t remains ‘proper to deny leave to

replead where ... amendment would be futile.’” Gorman v. Covidien Sales, LLC,

No. 13 Civ. 6486 (KPF), 2014 WL 7404071, at *2 (S.D.N.Y. Dec. 31, 2014)

(quoting Hunt v. All. N. Am. Gov’t Income Tr., Inc., 159 F.3d 723, 728 (2d Cir.

1998)).

      In this case, leave to amend is not warranted “because the problems with

Plaintiff’s ADA claim are substantive, and while he requests leave to amend in

his Opposition, Plaintiff does not argue that he possesses any additional facts



                                          17
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 18 of 19




that could cure the defects in that claim,” and thus amendment would be

futile. Stop & Shop Supermarket Co., 2020 WL 4194897, at *2. (See Pl.

Opp. 25). See also Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)

(“[Plaintiff], speaking through counsel on appeal, has suggested no new

material she wishes to plead. The problem with [Plaintiff’s] causes of action is

substantive; better pleading will not cure it. Repleading would thus be futile.”).

      Additionally, Plaintiff was on notice of Peapod’s arguments when he filed

the FAC in response to Peapod’s first pre-motion letter and following a

conference with the Court, at which the parties discussed Peapod’s anticipated

motion. (See Dkt. #14 (Defendant’s pre-motion letter); Dkt. #18 (transcript)).

See, e.g., Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l Ass’n, 898 F.3d 243,

257-58 (2d Cir. 2018) (“When a plaintiff was aware of the deficiencies in his

complaint when he first amended, he clearly has no right to a second

amendment even if the proposed second amended complaint in fact cures the

defects of the first.” (alteration, footnote, and internal quotation marks

omitted)). Accordingly, the Court joins many of its sister courts in denying this

same plaintiff’s request for leave to amend in identical circumstances. See,

e.g., Arby’s Franchisor, 2021 WL 878735, at *7-8; Lopez v. Cap. Grille Holdings,

Inc., No. 19 Civ. 9891 (MKV), 2020 WL 4735121, at *4 (S.D.N.Y. Aug. 14,

2020); Stop & Shop Supermarket Co., 2020 WL 4194897, at *2.




                                         18
       Case 1:19-cv-09906-KPF Document 24 Filed 03/22/21 Page 19 of 19




                                CONCLUSION

      For the reasons set forth in this Opinion, Defendant’s motion to dismiss

is GRANTED. Plaintiff’s ADA claim is dismissed with prejudice, and his

NYSHRL and NYCHRL claims are dismissed without prejudice. The Clerk of

Court is directed to terminate all pending motions, adjourn all remaining dates,

and close this case.

      SO ORDERED.

Dated: March 23, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        19
